                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

V.                                       No. 3:19-cr-30004

ERIC IRVAN                                                                          DEFENDANT

                                     OPINION AND ORDER

       Before the Court is Defendant Eric Irvan’s motion (Doc. 35) for release from custody

pending sentencing. The Government filed a response (Doc. 36) to which Mr. Irvan filed a reply

(Doc. 37) without leave of Court.1

I.     Background

       Eric Irvan was charged in a five-count indictment on June 26, 2019, with four counts of

receiving child pornography in violation of 18 U.S.C. § 2252A(a)(2) and one count of possession

of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Following a detention hearing

on August 7, 2019, Mr. Irvan was released on a $5,000 bond and placed on pretrial supervision.

On November 20, 2019, Mr. Irvan pled guilty to count 5 of the indictment, charging him with

possession of child pornography. His plea agreement includes a concession by the Government to

dismiss the remaining counts of receiving child pornography. The Court accepted Mr. Irvan’s plea

of guilty but deferred acceptance of the plea agreement until sentencing. Although Mr. Irvan

complied with the conditions of his pretrial release, his detention pending sentencing was

mandatory under 18 U.S.C. § 3143. As a result, Mr. Irvan was remanded to the United States

Marshal’s Service (“USMS”) pending sentencing.

       Since Mr. Irvan’s change of plea hearing, the COVID-19 pandemic has drastically altered



       1
           Given the nature of Mr. Irvan’s motion, the Court has considered the reply.
                                                  1
life in the United States. The Center for Disease Control recommends that individuals stay home

to slow the spread of the virus and avoid gatherings of 10 or more people. Businesses large and

small have been forced to close. This Court is not immune to the changes brought about by the

COVID-19 pandemic. Mr. Irvan’s sentencing hearing, originally scheduled for March 17, 2020,

was cancelled on March 15 and has yet to be reset. (Doc. 34). Mr. Irvan remains in the Sebastian

County Detention Center (the “SCDC”) while he awaits sentencing. According to the Final

Presentence Report, the United States Sentencing Guideline recommends a sentencing range for

Mr. Irvan of 97 to 121 months.2 (Doc. 27, p. 13, ¶ 89).

II.    Motion for Release Pending Sentencing

       Mr. Irvan filed the instant motion asking the Court to release him pending sentencing due

to the COVID-19 pandemic. He claims the pandemic qualifies as an exceptional reason under

18 U.S.C. § 3145(c) which justifies his temporary release to home confinement and urges that he

is a strong candidate for such confinement in light of his compliance with pretrial release and his

psychological disorder, which has resulted in his home isolation the past 10 years. Additionally,

Mr. Irvan argues that his continued detention violates his Eighth Amendment right to be free from

cruel and unusual punishment because the nature of jails makes it difficult to social distance and

therefore makes each inmate susceptible to infection. Finally, Mr. Irvan claims that the measures

employed by the SCDC have interfered with his Sixth Amendment right to counsel.

       A.      Statutory Basis for Release

       The statute governing whether Mr. Irvan’s release pending his sentencing is appropriate is




       2
         Mr. Irvan objected to the application of a two-level enhancement in the Final PSR for
knowingly distributing child pornography. (Doc. 26, p. 2). Even assuming the Court sustains this
objection at the sentencing hearing, the United States Sentencing Guidelines would recommend a
term of imprisonment between 78 to 97 months.
                                                2
18 U.S.C. § 3145(c). Under 18 U.S.C. § 3145(c), a defendant whose detention is mandatory may

be ordered released if he can show: (1) he is not likely to flee or pose a danger to the safety of any

other person or the community, and (2) there are “exceptional reasons why [his] detention would

not be appropriate.” 18 U.S.C. § 3145(c). Because Mr. Irvan pled guilty to a nonviolent felony

that involved a minor victim, and because the government did not recommend that no sentence of

imprisonment be imposed and did not intend to file a motion for acquittal or new trial, his detention

was mandatory under 18 U.S.C. § 3143(a)(2). Thus, Irvan must show that exceptional reasons

make his continued detention inappropriate, and that he would not pose a danger to the community

if released.

        The Court has little doubt that the COVID-19 pandemic would amount to an exceptional

reason that could justify an inmate’s release in some cases. Nor does the Court doubt the

genuineness of Mr. Irvan’s concern for his health and safety. However, Mr. Irvan’s argument that

“continued detention imposes an exceptional risk that [he] will be exposed to carrier of the virus

in an environment that can neither contain, adequately test for, or treat the virus, which poses a

severe threat to Mr. Irvan’s physical and emotional well-being” is far too generalized and

speculative to justify his release. (Doc. 35, p. 9). Mr. Irvan does not argue his health makes him

more susceptible than most to the virus or that measures specific to the SCDC increase the danger

of contracting COVID-19. Rather, Mr. Irvan simply argues that the SCDC as a whole is ill-

equipped to protect his overall well-being.

        In its response to Irvan’s motion, Assistant United States Attorney Amy Driver represents

she has discussed with the USMS the “proactive measures” employed at the SCDC targeted at

ensuring the safety of all inmates. (Doc. 36, p. 4). For example, the SCDC “has in-house medical

staff of nurses and a doctor when necessary.” (Id. at p. 5). All new inmates are screened for



                                                  3
COVID-19, and any inmate suspected of having COVID-19 is tested. (Id. at 5). Were the need to

arise, the SCDC could house 120 inmates in medical quarantine. (Id.). If an inmate tests positive

for the virus, he or she will be placed in one of the medical quarantine units. (Id.). The facility

“has increased its disinfecting and cleaning supplies as well as its cleaning measures.” (Id.). Face

to face visitations are temporarily banned, and no individuals other than authorized personnel are

allowed into the facility. (Id.). These measures appear so far to have been successful, as there

appear to be no confirmed cases of COVID-19 in the Sebastian County Detention Center.

        In addition to generalized risks attributable to the entire SCDC population, Mr. Irvan notes

that he is in the suicide watch cell. He alleges that the “cell is at the front of the facility near the

booking desk” and “inmates are routinely cycled through this particular cell”, with no less than

two inmates at a time. (Doc. 35, p. 5). Other than the implication that he comes into contact with

more people in this cell, Mr. Irvan fails to demonstrate how his placement in this cell increases his

risk of contracting COVID-19, or how the measures discussed above fail to adequately protect his

health while in this cell. In light of these measures undertaken by the SCDC and the defendant’s

failure to identify any exceptional reasons that warrant release particular to him, the Court finds

that the COVID-19 outbreak in Arkansas does not constitute an exceptional reason that renders his

continued detention inappropriate under 18 U.S.C. § 3145(c).

        B.      Constitutional Basis for Release

        Mr. Irvan’s Sixth and Eighth Amendment claims will also be dismissed. Mr. Irvan argues

that his continued confinement violates the Eighth Amendment’s prohibition against cruel and

unusual punishment because it subjects him to “an unreasonable risk” to his health. In light of the

measures employed by the SCDC discussed above, and the absence of evidence that Irvan is at

higher risk of contracting COVID-19 compared to the general population, the Court finds no



                                                   4
evidence of deliberate indifference to his medical needs. See United States v. Graham, No. 19-cv-

185(2)-SRN-KMM, 2020 WL 1685912, at * 6 (D. Minn. April 7, 2020) (“Given the bases for [the

defendant’s] detention and no evidence that the Jail is unable to effectively monitor or treat him

should he contract COVID-19, along with a lack of evidence showing that [the defendant] is at a

higher risk of contracting COVID-19 in general, or a higher risk while in custody than if he were

released, the Court finds no evidence of deliberate indifference to his medical needs in violation

of the Eighth Amendment.”) (citing United States v. McDonald, No. 2:19-cr-00312-KJD-VCF,

2020 WL 1659937, at *3 (D. Nev. April 3, 2020)).

       With respect to his Sixth Amendment claim, Mr. Irvan fails to demonstrate how the limited

means of communication has prejudiced him. Ervin v. Busby, 992 F.2d 147, 150 (8th Cir. 1993)

(requiring demonstration of actual prejudice for claim of interference with the right to counsel).

Though the SCDC has suspended in-person attorney-client meetings, inmates may communicate

with counsel electronically or by telephone. Mr. Irvan is only allowed out of the suicide watch

cell once per day, and he notes that those instances sometimes fall outside of his attorney’s business

hours. This makes it difficult for Mr. Irvan and his attorney to communicate and therefore,

according to the defendant, violate the Sixth Amendment.

       Mr. Irvan pled guilty in November, so there is no need to communicate with counsel to

prepare a defense. Mr. Irvan’s counsel submitted his sentencing memorandum nearly two months

ago, outlining his objections to the PSR and advocating for a downward variance. It would appear

all that is left is to conduct the sentencing hearing, and no further preparatory need which would

require a steady flow of communication has been identified for the Court. The Court finds the

limited means of communication employed to protect the inmates’ health and safety do not unduly

prejudice Mr. Irvan. Moreover, the crux of Irvan’s argument is not that the SCDC is preventing



                                                  5
him from communicating with his attorney. Rather, Mr. Irvan alleges that the SCDC’s measures

have made it difficult to coordinate schedules with counsel. Mr. Hill’s difficulty in coordinating

his schedule with the times his client is allowed outside of the suicide watch cell does not elevate

the SCDC’s protective measures to a Sixth Amendment violation.

III.   Conclusion

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 35) for release pending

sentencing is DENIED.

       IT IS SO ORDERED this 14th day of April, 2020.


                                                             s/ P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 6
